                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW SKELTON,                                             CIVIL ACTION
             Plaintiff,

               v.

BOROUGH OF EAST GREENVILLE and                              NO. 20-4500
KEITH GERHART, Individually and in his
capacity as Mayor of East Greenville
Borough,
                    Defendants.

                                            ORDER

       AND NOW, this 30th day of June, 2021, upon consideration of Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint (Document No. 13, filed December 15, 2020), Plaintiff’s

Opposition to Defendants’ Motion to Dismiss the First Amended Complaint (Document No. 14,

filed December 29, 2020), and Defendants’ Reply Brief in Support of Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint (Document No. 15, filed January 13, 2021), for the

reasons stated in the accompanying Memorandum dated June 30, 2021, IT IS ORDERED that

defendants’ Motion to Dismiss is GRANTED IN PART and DENIED IN PART, as follows:

           1. The Motion to Dismiss is GRANTED to the extent it seeks dismissal with

prejudice of plaintiff’s claims under the Rehabilitation Act of 1973; and

           2. The Motion to Dismiss is DENIED in all other respects.

       IT IS FURTHER ORDERED that a preliminary pretrial conference will be scheduled in

due course.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
